                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KALEB MCINTOSH,                                      CASE NO. 19-cv-00800-YGR
                                   7                     Plaintiff,                           ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                              REPORT AND RECOMMENDATION;
                                   8               vs.                                        DISMISSAL OF ACTION PURSUANT TO 28
                                                                                              U.S.C. §1915(e)(2)(B)
                                   9     CAMERON JIBRIL THOMAZ,
                                                                                              Re: Dkt. No. 8
                                  10                     Defendant.

                                  11             The Court has reviewed the Report and Recommendation of Magistrate Judge Joseph C.
                                  12   Spero (Dkt. No. 8, “Report”) recommending dismissal of the complaint herein without leave to
Northern District of California
 United States District Court




                                  13   amend as frivolous, failing to state a claim, and lacking in federal subject matter jurisdiction.
                                  14   Plaintiff Kaleb McIntosh filed a timely objection to the Report on May 28, 2019. (Dkt. No. 11.)
                                  15   The Court has reviewed the Report and objection carefully and issues the following decision:
                                  16             The Court finds the Report correct, well-reasoned, and thorough, and adopts it in every
                                  17   respect. Magistrate Judge Spero granted McIntosh’s application to proceed in forma pauperis and
                                  18   subsequently reviewed the sufficiency of McIntosh’s complaint pursuant to 28 U.S.C. §
                                  19   1915(e)(2)(B). Courts must engage in screening and dismiss any claims which: (1) are frivolous
                                  20   or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief
                                  21   from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Marks v.
                                  22   Solcum, 98 F.3d 494, 495 (9th Cir. 1996).
                                  23             The Court agrees with Magistrate Judge Spero’s analysis that the allegations here—
                                  24   asserting McIntosh is the victim of a conspiracy of entertainers, politicians, and other public
                                  25   figures to control his mind for sexual purposes through technological devices—are facially
                                  26   implausible and subject to dismissal as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325
                                  27   (1989).
                                  28             The Court further agrees that the complaint is subject to dismissal for the additional reason
                                   1   that it makes no allegations giving rise to a private right to bring a civil action in federal court and

                                   2   the Court lacks subject matter jurisdiction over the claims that could conceivably be stated.

                                   3   Finally, the Court agrees that the allegations are so frivolous that the deficiencies here could not be

                                   4   cured by amendment. Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).

                                   5          McIntosh’s objection, which essentially reiterates implausible allegations similar to those

                                   6   in his complaint (a conspiracy involving celebrities, politicians, and a covert torture program) is

                                   7   OVERRULED.

                                   8          Accordingly, and for the reasons set forth in the Report and herein, this action is

                                   9   DISMISSED WITHOUT PREJUDICE.

                                  10          This Order terminates the case.

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 13, 2019
Northern District of California
 United States District Court




                                                                                                   YVONNE GONZALEZ ROGERS
                                  13                                                          UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
